Citation Nr: 0334560	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  96-51 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for a chronic 
gastrointestinal disability, to include ulcer disease, hiatal 
hernia, and a disability manifested by H-pyloric bacteria. 

3.  Entitlement to service connection for prostatitis. 

4.  Entitlement to service connection for a chronic back 
disability. 

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for a gastrointestinal 
disability secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis, Missouri.

The only issues currently in appellate status are those 
listed on the title page.  The undersigned notes that in a 
September 2001 communication, the veteran asked about the 
status of his claim regarding an increased rating for his 
service-connected PTSD.  The record reveals that he has been 
in receipt of a 30 percent disability rating for PTSD since 
May 1996.  This matter is referred to the RO for appropriate 
consideration.


REMAND

During the pendency of this appeal, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that a 
claim be well grounded.  The law also redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

As noted, the VCAA redefines the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In December 2001, the RO directed a letter to the veteran 
that included a discussion of the VCAA, but did not 
specifically provide information regarding the respective 
obligations of VA and the veteran in obtaining evidence as 
set out in Quartuccio v. Principi.  Further, in the letter, 
the RO referred to a disability not at issue and did not make 
reference to the disabilities for consideration at this time.  
Subsequent to this letter, a decision was issued in the 
Federal Circuit Court that interpreted the effect of the VCAA 
on claims for benefits, including the veteran's claims.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, the 
decision held that a veteran must be afforded one year to 
respond to any request for development information under the 
VCAA.  Consequently, the RO must provide the veteran a 
complete notice of the provisions of the VCAA consistent with 
the holding in the aforementioned Circuit Court decision and 
the holding of the Court in Quartuccio v. Principi and 
determine whether any additional notification or development 
action is required under the VCAA.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
Section 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Secondly, the claims herein essentially turn upon whether 
evidence can be produced supporting findings that the veteran 
has the claimed disabilities and that they are associated 
with the disease or injury of service origin.  These are 
medical questions, and, consequently, VA examination is 
necessary for a proper assessment of the veteran's claims.  
38 U.S.C.A. § 5103A (West 2002).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should insure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent are 
fully complied with and satisfied.  The 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and the impact on his particular 
claims.  The letter should also contain a 
statement disclosing the type of evidence 
that would be essential to the success of 
his claim, as well as a statement as to 
which portion of evidence, if any, is to 
be provided by him and which, if any, VA 
will attempt to obtain for him.  An 
appropriate period of time should be 
allowed for response.

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for 
the disorders at issue since service.  Of 
particular interest are any additional 
records from Aly M. Mohsen, M.D., 1342 E. 
Primrose, Springfield, Missouri  65804 
regarding any treatment of the veteran 
since 1998.  Dr. Mohsen should be asked 
to elaborate, if possible, as to his 
comments in an April 1998 communication 
that the veteran had a history of 
irritable bowel syndrome and chronic 
myofascial pain syndrome above the lower 
lumbar spine that were associated with 
his PTSD.

3.  The RO should then schedule the 
veteran for orthopedic, gastrointestinal, 
genitourinary, and pulmonary examinations 
for the purpose of determining the nature 
and etiology of any disorder found to be 
present.  The claims folder must be made 
available to the examiners for review in 
connection with their examinations.  The 
orthopedic examiner should set out in the 
report of his or her examination an 
opinion as to whether the veteran has a 
left knee disorder and/or a back 
disorder, and, if so, whether in his or 
her opinion it is at least as likely as 
not that any knee or back disorder can be 
associated with the disease or injury in 
service, or otherwise be related to the 
veteran's period of service.  The 
examiner on the gastrointestinal 
examination should set out in his or her 
report an opinion as to whether the 
veteran has a gastrointestinal disorder 
and, if so, whether any gastrointestinal 
disorder identified is causally related 
to the veteran's service-connected PTSD.  
The examiner performing the genitourinary 
examination and the examiner conducting 
the respiratory examination should set 
out in the reports of their examinations 
opinions as to whether the veteran has 
prostatitis and sinusitis, respectively, 
and if so, whether it is at least as 
likely as not that these disorders can be 
associated with the veteran's period of 
active service.  The complete rationale 
for any opinion expressed by any of the 
examiners is respectfully requested.

4.  Then, the RO should consider all of 
the evidence of record and readjudicate 
the veteran's claims.  If a complete 
grant of the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion as to any final outcome warranted.  The veteran 
need take no action unless otherwise notified; however, he is 
advised that failure to cooperate by not reporting for any 
scheduled examination may result in a denial of his claim.  
38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




